     Case 1:19-cv-02390 Document 1 Filed 08/22/19 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-________________

MILE HIGH REAL ESTATE, LLC, a Colorado limited liability company,

        Plaintiff,
v.

SENTINEL INSURANCE COMPANY, LTD., a Connecticut corporation,

     Defendant.
______________________________________________________________________

                         NOTICE OF REMOVAL
______________________________________________________________________

        Under 28 U.S.C.S. §§ 1332, 1441, and 1446, Defendant, Sentinel Insurance

Company, Ltd., by and through its counsel, L. Michael Brooks, Jr. of Wells, Anderson &

Race, LLC, files this Notice of Removal of this civil action from the District Court of

Jefferson County, Colorado to the United States District Court for the District of Colorado.

Copies of all pleadings are filed with this Notice under 28 U.S.C.S. § 1446(a). As grounds

for removal, Sentinel states:

                                 I.     INTRODUCTION

        1.      On May 8, 2019, Plaintiff, Mile High Real Estate, LLC, commenced an

action in the District Court for Jefferson County, Colorado, titled Mile High Real Estate,

LLC v. Sentinel Insurance Co., Ltd., Case No. 2019CV30737.

        2.      This is an action for breach of contract. Mile High claims that Sentinel

breached its duty to compensate Mile High for damages resulting from a hailstorm under

an insurance policy. (Ex. A, Compl. ¶¶ 40-43.)
   Case 1:19-cv-02390 Document 1 Filed 08/22/19 USDC Colorado Page 2 of 8




       3.      Mile High’s Complaint does not identify a monetary amount of damages it

is seeking against Sentinel. However, the Complaint does state that Mile High “submitted

a Sworn Proof of Loss identifying over $115,000 in damage to its business personal

property and over $320,000 in damage due to the loss of business income,” and that

Sentinel “refused to cover any business interruption damages suffered by Mile High as a

result of the Storm.” (Ex. A, Compl. ¶¶ 30, 35.)

       4.      In its District Court Civil Case Cover Sheet filed with Mile High’s Complaint

in the Jefferson County District Court, Mile High’s counsel stated that: By my signature

below and in compliance with C.R.C.P. 11, based upon information reasonably available

to me at this time, I certify that the value of this party’s claims against one of the other

parties is reasonably believed to exceed $100,000.” (Ex. B, District Court Civil Case

Cover Sheet at 2.) As set forth below, federal diversity jurisdiction may be exercised in

this case because there is complete diversity of citizenship between the parties and the

amount in controversy is in excess of $75,000. See 28 U.S.C.S. § 1332(a)(1).

        II.     COMPLIANCE WITH STATE COURT RULES AND DEADLINES

       5.      Sentinel has satisfied all procedural requirements related to the removal of

this action.

       6.      On July 23, 2019, Mile High served its Summons and Complaint on the

Colorado Division of Insurance, as Sentinel’s agent for service under Colo. Rev. Stat. §

10-3-107 (2019). (Ex. C, Return of Service.) This Notice of Removal is timely filed under

28 U.S.C.S. § 1446, having been filed within 30 days after July 23, 2019.

       7.      Under 28 U.S.C.S. § 1441(d), the United States District Court for the District


                                              2
     Case 1:19-cv-02390 Document 1 Filed 08/22/19 USDC Colorado Page 3 of 8




of Colorado is the appropriate court for filing a Notice of Removal from the District Court

for Jefferson County, Colorado, where this action is pending.

                           III.    DIVERSITY JURISDICTION

        8.    This is an action in which the district courts of the United States have original

jurisdiction under 28 U.S.C.S. § 1332 because diversity of citizenship exists between

Plaintiff and Defendant and the amount in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

        9.    A defendant seeking to remove a case to a federal court must file in the

federal forum a notice of removal “containing a short and plain statement of the grounds

for removal.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 135 S. Ct.

547, 551 (2014).

A.      Complete Diversity of Citizenship Exists Under 28 U.S.C.S. § 1332(a)(1).

        10.   To meet the diversity requirement for federal jurisdiction, there must be

complete diversity between all plaintiffs and all defendants. Lincoln Property Co. v.

Roche, 546 U.S. 81, 89 (2005).

        11.   For the purposes of diversity jurisdiction, “a corporation shall be deemed to

be a citizen of any State by which it has been incorporated and of the State where it has

its principal place of business.” 28 U.S.C.S. § 1332(c)(1); see Hertz Corp. v. Friend, 559

U.S. 77, 80 (2010).

        12.   Sentinel is a Connecticut corporation with its principal place of business in

Connecticut. (See Ex. A, Compl. ¶ 3; see also Ex. D, Sentinel Insurance Co., Ltd.’s




                                              3
   Case 1:19-cv-02390 Document 1 Filed 08/22/19 USDC Colorado Page 4 of 8




Articles of Merger.) Sentinel’s Corporate Disclosure Statement, filed herewith, also

confirms this information.

       13.     “Although the Supreme Court and the Tenth Circuit have not spoken

specifically on the issue of citizenship of LLCs [limited liability companies], the consensus

in this District . . . is that an LLC . . . is deemed to be a citizen of all of the states of which

its members are citizens.” See Gabler v. HA Housing, LP, No. 12-CV-02671-PAB-KMT,

2012 WL 4856734, at *2 (D. Colo. Oct. 12, 2012).

       14.     Mile High is a Colorado limited liability company with its principal place of

business in Colorado. (Ex. A, Compl. ¶ 2; see also Ex. E, Mile High Articles of

Organization.) Mile High’s Complaint lists its address as 8425 Park Meadows Center

Drive, Suite A105, Lone Tree, CO 80124. (See Ex. A, Compl.)

       15.     In an examination under oath undertaken in connection with the insurance

claim that is the subject of this civil action, Mile High’s Managing Broker, Marilee

Thomson, testified that Mile High is a limited liability company and that its sole member

is Robin White. Ex. F, Examination Under Oath of Marilee Thomson, Aug. 22, 2018, at

9:7 to 10:6.) According to Mile High’s Articles of Organization and most recent Periodic

Report, Robin White is a Colorado resident. (Ex. E, Mile High Articles of Organization;

Ex. G, Mile High Periodic Report of May 23, 2018.)

       16.     Based on Ms. Thompson’s testimony, Mile High has no owners other than

Mr. White. And, there is no indication that any owner or member of Mile High is a resident

of Connecticut, Sentinel’s state of incorporation and its principal place of business.




                                                4
     Case 1:19-cv-02390 Document 1 Filed 08/22/19 USDC Colorado Page 5 of 8




        17.   Accordingly, there is complete diversity of citizenship between the parties,

as Mile High and Sentinel are citizens of different states.

B.      The Amount in Controversy Exceeds $75,000 Under 28 U.S.C.S. § 1332(a).

        18.   While not waiving Sentinel’s right to contest the issue, diversity jurisdiction

exists under 28 U.S.C.S. § 1332(a) because Mile High seeks a monetary judgment well

in excess of the $75,000 minimum amount in controversy requirement.

        19.   “If removal of a civil action is sought on the basis of the jurisdiction conferred

by section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed

to be the amount in controversy.” 28 U.S.C.S. § 1446(c)(2).

        20.   In determining the amount in controversy, a court may look to the object

sought to be accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co.,

116 F.2d 604, 606 (10th Cir. 1940). “The test for determining the amount in controversy

is the pecuniary result to either party which the judgment would produce.” Id.; see also

McPhail v. Deere & Company, 529 F.3d 947, 954 (10th Cir. 2008) (finding that the sum

for the amount in controversy can be either the value of what plaintiff seeks or what

defendant may lose).

        21.   When a defendant seeks federal-court adjudication, the defendant's

amount-in-controversy allegation should be accepted when not contested by the plaintiff

or questioned by the court. Dart Cherokee Basin Operating Co., 135 S. Ct. at 550. A

defendant's notice of removal need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold. Id. at 554. “A notice of removal may be

filed within thirty days after receipt by the defendant, through service or otherwise, of . . .


                                              5
   Case 1:19-cv-02390 Document 1 Filed 08/22/19 USDC Colorado Page 6 of 8




other paper from which it may first be ascertained that the case is one which is or has

become removable.” 28 U.S.C.S. § 1446(b)(3). Information relating to the amount in

controversy in the record of the state proceeding, or in responses to discovery, shall be

treated as an “other paper.” 28 U.S.C.S. § 1446(c)(3)(A).

       22.    In this case, Mile High admits that the amount in controversy is greater than

the jurisdictional threshold of $75,000. Mile High’s Complaint states that Mile High

“submitted a Sworn Proof of Loss identifying over $115,000 in damage to its business

personal property and over $320,000 in damage due to the loss of business income,” and

that Sentinel “refused to cover any business interruption damages suffered by Mile High

as a result of the Storm.” (Ex. A, Compl. ¶¶ 30, 35.) This is the basis of Mile High’s claims

against Sentinel in the lawsuit. Thus, the Complaint, itself, demonstrates that the amount

in controversy is well over $75,000.

       23.    Also, Mile High filed a District Court Civil (CV) Case Cover Sheet for Initial

Pleading of Complaint, Counterclaim, Cross-Claim or Third-Party Complaint. In that filing,

which is signed by Mile High counsel, Mile High checked a box indicating that “[t]his party

is seeking a monetary judgment against another party for more than $100,000.00,

including any penalties or punitive damages, but excluding attorney fees, interest and

costs.” (Ex. B, Civil Case Cover Sheet at 2.)

       24.    In Paros Properties LLC v. Colorado Casualty Insurance Co., 835 F.3d 1264

(10th Cir. 2016), the United States Court of Appeals for the Tenth Circuit held that a

Colorado state court civil case cover sheet substantially identical to the one Mile High

filed in this case (Ex. B) is “properly considered an ‘other paper’ under 28 U.S.C.S. §


                                             6
   Case 1:19-cv-02390 Document 1 Filed 08/22/19 USDC Colorado Page 7 of 8




1446(b)(3),” id. at 1271, and “its content provides adequate notice to a defendant that the

plaintiff is seeking an amount greater than the jurisdictional threshold for federal diversity

jurisdiction,” id. at 1272. Crediting the late Judge Figa’s decision in Henderson v. Target

Stores, Inc., 431 F.Supp.2d 1143, 1144 (D. Colo. 2006) (civil cover sheet is an “other

paper” that put the defendant on notice that the amount in controversy exceeded

$75,000), the Tenth Circuit said, “[t]here is no ambiguity in the cover sheet. And we see

no reason not to credit an assertion by an officer of the court on a matter of significant

consequence in the state proceeding (whether or not simplified procedures will apply).”

Id. at 1272-73.

       25.    Under Paros, therefore, the Civil Case Cover Sheet establishes that the

amount in controversy is greater than $75,000.

       26.    For the foregoing reasons, this Court has jurisdiction over this matter under

28 U.S.C.S. §§ 1332, 1441, and 1446 because there is complete diversity of citizenship

as between the parties and because the minimum amount in controversy requirement

has been satisfied.

       27.    Under 28 U.S.C.S. § 1446(a), copies of all “process, pleadings and orders”

served upon Twin City are filed herewith.

       28.    Under 28 U.S.C.S. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the District Court in and for the Jefferson County, Colorado. A copy of

this Notice of Removal has been served on Mile High’s counsel, as indicated on the

attached certificate of service.




                                              7
   Case 1:19-cv-02390 Document 1 Filed 08/22/19 USDC Colorado Page 8 of 8




       WHEREFORE, Defendant, Sentinel Insurance Company, Ltd. hereby removes

this action from the District Court of Jefferson County o, Colorado, to the United States

District Court for the District of Colorado.

       Dated this 22nd day of August, 2019.

                                                     Respectfully submitted,
                                                     WELLS, ANDERSON & RACE, LLC

                                                       S/ L. Michael Brooks, Jr.
                                                     _______________________________
                                                     L. Michael Brooks, Jr.
                                                     1700 Broadway, Suite 1020
                                                     Denver, CO 80290
                                                     Telephone: (303) 830-1212
                                                     E-Mail: mbrooks@warllc.com
                                                     Attorney for Defendant




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of August, 2019, a true and correct copy of
the foregoing NOTICE OF REMOVAL was filed with the Court and served via CF/ECF,
addressed to the following:

        Wes P. Wollenweber
        Lisa S. Greenberg
        Gravely Pearson Wollenweber
        Freedman, LLC
        200 Union Blvd, Suite 200
        Lakewood, CO 80228

                                               S/ Karen M. Zajac
                                               _________________________________
                                               Karen M. Zajac, Legal Assistant
                                               On Behalf of L. Michael Brooks, Jr.




                                                 8
